2022 IL App (5th) 210132-U
             NOTICE
                                                                                          NOTICE
 Decision filed 09/12/22. The
                                                                               This order was filed under
 text of this decision may be               NO. 5-21-0132
                                                                               Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                               not precedent except in the
 the filing of a Petition for                  IN THE                          limited circumstances allowed
 Rehearing or the disposition of
                                                                               under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Jefferson County.
                                                )
v.                                              )     No. 06-CF-428
                                                )
CHRISTOPHER A. WATKINS,                         )     Honorable
                                                )     Evan L. Owens,
      Defendant-Appellant.                      )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WHARTON delivered the judgment of the court.
         Justices Cates and Vaughan concurred in the judgment.

                                             ORDER

¶1       Held: Where the defendant failed to demonstrate prejudice stemming from his failure to
               raise an eighth amendment claim that his 45-year sentence was unconstitutional as
               applied to him because he had reached the age of 18 when he participated in the
               murder, we affirm the trial court’s denial of his motion for leave to file a successive
               postconviction petition. Where the defendant failed to demonstrate prejudice from
               his failure to raise a proportionate penalties claim that his 45-year sentence was
               unconstitutional as applied to him because he had reached the age of 20 when he
               participated in the murder and the sentence does not shock the moral sense of the
               community, we affirm the trial court’s denial of his motion for leave to file a
               successive postconviction petition.

¶2       In his underlying criminal case, the defendant was convicted of first degree murder and

was sentenced to 45 years in prison. This court affirmed his conviction and sentence in People v.

Watkins, 2014 IL App (5th) 110549-U. The defendant then filed a postconviction petition that was

dismissed by the trial court. This court affirmed in People v. Watkins, 2019 IL App (5th) 150387-


                                                  1
U. The defendant subsequently filed a petition for leave to file a successive postconviction petition

in which he alleged that because he was an emerging adult at the time of the murder, the 45-year

sentence he received was an unconstitutional de facto life sentence. He claimed that the legal

argument was not available when he filed his initial postconviction petition, and that his sentence

violated the eighth amendment of the United States Constitution (U.S. Const., amend. VIII) and

the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11) as

applied to him. The defendant’s argument relied on neuroscience and psychological developments

showing that the juvenile brain does not stop developing until the mid-20s. He also relied upon

recent cases that have cited these developments to find that juveniles and young adult defendants

are less morally culpable and more likely to be rehabilitated than older defendants. The trial court

denied the defendant’s petition. The defendant appeals from the order denying his request to file a

successive postconviction petition and argues that he satisfied the necessary cause and prejudice

requirements. See 725 ILCS 5/122-1(f) (West 2018); People v. Pitsonbarger, 205 Ill. 2d 444, 459

(2002). We affirm.

¶3                                        I. BACKGROUND

¶4     The defendant was involved in the robbery and murder of Randall Farrar, a Mt. Vernon

businessman and philanthropist, on July 1, 2006. Three individuals were charged: Christopher

Watkins, Watkins’s brother, Demetrius Cole, and Cole’s girlfriend, Krysta Donoho. The three

defendants were separately tried. All three defendants were convicted. All three appealed to this

court, and the three convictions and sentences were affirmed. See People v. Donoho, 2011 IL App

(5th) 080354-U; People v. Cole, 2012 IL App (5th) 100542-U; People v. Watkins, 2014 IL App

(5th) 110549-U.




                                                 2
¶5     On July 11, 2006, the mother of the defendant and Cole, Gwen Jones, called the Jefferson

County Sheriff’s Department to report that her sons were at Farrar’s house and that according to

the defendant, Cole shot Farrar. In a police interview, the defendant explained that Cole offered

him $40 to drive Cole and his girlfriend, Donoho, to a house and that Donoho was going to get

money from the man who lived in the house. Donoho initially went into the house. Ten minutes

later, Cole went into the house. Then, the defendant stated that he exited the car and went up to the

house. He stated that he saw Donoho running and crying, heard a man yell, then saw a man

involved in a scuffle with Cole in the kitchen. The defendant told the police that Cole, Donoho,

and the man then went into the basement. Donoho then came back upstairs and informed the

defendant that Cole was going to kill the man. The defendant stated that he then heard gunshots

and fled the house. Cole then ran out of the house and threatened the defendant that he would kill

him if he “snitched.”

¶6     The autopsy evidence revealed that Farrar had been beaten and shot. The victim had two

fractured ribs, bloody eyes, scratches on his knees and shins, and bruises on the back of his neck

and on his left forearm. The decedent had two bullet wounds to his head.

¶7     The police interviewed a juvenile, Chandra Jones, who had also been with the group at

Farrar’s house when he was killed. She confirmed that the defendant, Cole, and Donoho were

inside the house. After the murder, Chandra stated that the group went to a Circle K gas station, to

a McDonald’s restaurant, and then to a Walmart store. Both the defendant and Cole were identified

in surveillance videos from the gas station and the restaurant, displaying large amounts of cash.

¶8     After a jury trial, the State argued in closing that the defendant was guilty of first degree

murder under accountability and the felony murder doctrine which was predicated on the offense

of robbery. The jury found the defendant guilty of robbery and first degree murder.


                                                 3
¶9      The presentence investigation report revealed that the defendant had lived in homeless

shelters with his mother, and later went to live with his father. The defendant’s mother suffered

from drug addiction. The defendant played football in high school, was recruited, and awarded a

college athletic scholarship, and lost the scholarship over a conflict with a coach during summer

camp.

¶ 10    At sentencing, the State acknowledged that the identity of the individual who shot Farrar

was unknown. The defendant apologized to the Farrar family and asked for forgiveness, stating

that while he was “under the influence” when Farrar was murdered, that fact did not excuse the

criminal actions taken. The trial court vacated the robbery conviction. The court considered one

factor in mitigation—that the defendant had no prior convictions. The court ultimately determined

that a lengthy sentence was necessary and noted that Farrar’s murder was planned, and that the

defendant had the ability, at any point before the murder, to back out of the plan. The court also

referenced surveillance video from the McDonald’s restaurant recorded shortly after the murder

in which the defendant was not demonstrating remorseful behavior. The court sentenced the

defendant to a term of 45 years of imprisonment. The trial court denied all posttrial motions,

including a motion to reduce the sentence.

¶ 11    On direct appeal, the defendant argued that he did not receive a fair trial due to the

following three reasons: (1) his trial counsel was not allowed to impeach the State’s primary

witness to the extent that he wanted; (2) the chief detective’s testimony included speculative and

hearsay evidence; and (3) the State’s closing argument was unduly prejudicial. The defendant also

raised a jury instruction issue and argued that his sentence was excessive. As stated earlier in this

order, this court affirmed the defendant’s conviction and sentence. Watkins, 2014 IL App (5th)

110549-U. On the issue of the sentence, the defendant claimed that his sentence was excessive


                                                 4
considering the circumstances surrounding the commission of the offenses and because he had

good rehabilitative potential with virtually no criminal history. Id. ¶ 3. Noting the sentencing

judge’s discretion, we found that the sentence was appropriate. Id. ¶ 85 (citing People v.

Chambers, 258 Ill. App. 3d 73, 92 (1994)). The sentencing range for first degree murder was 20

to 60 years. Id. ¶ 86 (citing 730 ILCS 5/5-8-1 (West 2008)). The defendant’s brother, Cole, had

received a 45-year sentence on his murder conviction and a 7-year sentence on his robbery

conviction. Id. Cole’s girlfriend, Donoho, received a 45-year sentence on her felony murder

conviction. Id. We also noted that the witness, Chandra Jones, provided evidence of the

defendant’s considerable involvement after the three arrived at Farrar’s home. Id. ¶ 87. She had

testified that she witnessed the defendant and Cole beating and stomping on Farrar. Id.

Furthermore, the defendant had admitted that he blocked an exit path that Farrar could have taken,

and he admitted taking money from a drawer under Farrar’s bed. Id. We also found that despite

the defendant’s claims to the contrary, the trial court clearly considered the defendant’s

misdemeanor criminal history (and lack of a felony criminal history) in determining the

appropriate sentence for this murder. Id. ¶ 89.

¶ 12   The defendant filed his pro se postconviction petition on May 14, 2015, in which he alleged

that his trial counsel provided ineffective assistance for failing to call a witness who may have

provided testimony that he was not involved in the murder. The defendant did not attach an

affidavit to his petition. The trial court dismissed the postconviction petition finding that the

petition failed to state the gist of a constitutional claim, and the defendant appealed. On appeal, we

affirmed the trial court’s dismissal stating that the defendant’s failure to attach the affidavit was

particularly problematic because of the claim involving a potential witness. Watkins, 2019 IL App

(5th) 150387-U, ¶ 31. We found that the defendant was unable to establish prejudice as the State’s


                                                  5
case against the defendant was strong, and thus he was not able to establish the gist of a

constitutional claim. Id. ¶ 34.

¶ 13   On April 8, 2021, the defendant filed his pro se motion for leave to file a successive

postconviction petition. He argued that his 45-year sentence amounted to a de facto life sentence,

that the sentencing court did not consider his youth and attendant characteristics in imposing the

sentence, and that his sentence violated the eighth amendment cruel and unusual punishment

clause (U.S. Const., amend. VIII) and the proportionate penalties clause of the Illinois Constitution

(Ill. Const. 1970, art. I, § 11). The defendant stated that Miller v. Alabama, 567 U.S. 460 (2012),

applied to him because he was a young adult at the time that the murder was committed, and new

scientific evidence showed that individuals between the ages of 18 and 25 were developmentally

different from older adults. He claimed that this argument had not been available to him earlier.

He also attached a notarized affidavit in which he stated that in his youth he had been abused

mentally, physically, and sexually. His mother and father were both addicted to crack cocaine. He

referenced the period in his youth when he and his mother were homeless and lived in abandoned

buildings. He subsequently moved in with his father, but because he fought with his father, he was

kicked out of his father’s house, and that forced him to return to live with his mother. His brother,

Cole, also lived with them. Cole had just been released from prison where he served time for

shooting someone. The defendant stated that he began “stealing” and “robbing” from houses to

make Cole proud of him. The defendant attached his prison work history and certificates obtained

while incarcerated. He also attached various articles and studies regarding juveniles and young

adults in the criminal justice system.

¶ 14   On April 29, 2021, the trial court denied the defendant’s petition on the basis that it was

frivolous and patently without merit. The court stated that Miller v. Alabama did not apply in this


                                                 6
case because the defendant was 21 when he committed the crime. Moreover, the average life

expectancy for a male was more than 66—the age at which the defendant could be released from

prison—and thus, the 45-year sentence was not a de facto life sentence. The defendant timely

appealed from this order.

¶ 15                                       II. ANALYSIS

¶ 16   The defendant argues that he has made a prima facie showing of both elements of the

cause-and-prejudice test (see People v. Bailey, 2017 IL 121450, ¶ 24) because he was unable to

raise this claim in his initial postconviction petition and because his 45-year sentence was

unconstitutional as applied to him as violative of his United States Constitution eighth amendment

rights (U.S. Const., amend. VIII) and the Illinois proportionate penalties clause (Ill. Const. 1970,

art. I, § 11). We disagree.

¶ 17   A successive postconviction petition is governed by the Post-Conviction Hearing Act. 725

ILCS 5/122-1 et seq. (West 2018). An individual who has been convicted and is serving an Illinois

criminal sentence can file a petition pursuant to the Post-Conviction Hearing Act to allege that his

or her Illinois and federal constitutional rights were denied. People v. Domagala, 2013 IL 113688,

¶ 32; People v. Coleman, 183 Ill. 2d 366, 378-79 (1998). A typical proceeding under the Post-

Conviction Hearing Act has three stages. People v. Gaultney, 174 Ill. 2d 410, 418-19 (1996). In

the first stage, the postconviction court must independently review the petition and determine

whether “the petition is frivolous or is patently without merit.” 725 ILCS 5/122-2.1(a)(2) (West

2018). “A post-conviction petition is considered frivolous or patently without merit only if the

allegations in the petition, taken as true and liberally construed, fail to present the ‘gist of a

constitutional claim.’ ” People v. Edwards, 197 Ill. 2d 239, 244 (2001) (quoting Gaultney, 174 Ill.

2d at 418). If the postconviction petition sets forth the gist of a constitutional claim, the petition


                                                  7
advances to the second stage. Gaultney, 174 Ill. 2d at 418. At the second stage, the postconviction

court appoints an attorney to represent the defendant. 725 ILCS 5/122-4 (West 2018). The State

must file an answer or file a motion to dismiss. Id. § 122-5. In this second stage, the postconviction

court must determine if the defendant has made a substantial showing of a constitutional violation.

Edwards, 197 Ill. 2d at 246. The postconviction court must accept all well-pleaded factual

allegations as true, and the court must not engage in any fact-finding or credibility determinations.

Coleman, 183 Ill. 2d at 385. The trial court must dismiss the petition if the defendant has not made

the required substantial showing. People v. Ward, 187 Ill. 2d 249, 255 (1999). The postconviction

court will hold an evidentiary hearing if the defendant gets past this second stage to the third stage.

725 ILCS 5/122-6 (West 2018).

¶ 18   The Post-Conviction Hearing Act contemplates the filing of one postconviction petition.

Id. § 122-1(f). Therefore, the petitioner must obtain leave of court to file a successive

postconviction petition. People v. Anderson, 402 Ill. App. 3d 1017, 1027 (2010). Section 122-1(f)

of the Post-Conviction Hearing Act states:

       “Leave of court may be granted only if a petitioner demonstrates cause for his or her failure

       to bring the claim in his or her initial post-conviction proceedings and prejudice results

       from that failure. For purposes of this subsection (f): (1) a prisoner shows cause by

       identifying an objective factor that impeded his or her ability to raise a specific claim during

       his or her initial post-conviction proceedings; and (2) a prisoner shows prejudice by

       demonstrating that the claim not raised during his or her initial post-conviction proceedings

       so infected the trial that the resulting conviction or sentence violated due process.” 725

       ILCS 5/122-1(f) (West 2018).




                                                  8
Our legislature amended the section to codify the Illinois Supreme Court’s cause-and-prejudice

test from People v. Pitsonbarger, 205 Ill. 2d at 458-60. A petitioner has to make a prima facie

showing of both cause and prejudice in order to obtain leave to file a successive postconviction

petition. People v. White, 2020 IL App (5th) 170345, ¶ 18 (citing Bailey, 2017 IL 121450, ¶ 24).

We review the denial of a motion for leave to file a successive postconviction petition on a de novo

basis. Bailey, 2017 IL 121450, ¶ 13.

¶ 19   The question of constitutional limitations on young adult sentences is a rapidly evolving

area of law. See People v. Daniels, 2020 IL App (1st) 171738, ¶ 23. Our understanding of the

limitations has evolved primarily from three United States Supreme Court cases. In the first case,

Roper v. Simmons, the Court held that the eighth amendment prohibits death sentences for juvenile

offenders. Roper v. Simmons, 543 U.S. 551, 578-79 (2005). In the second case, Graham v. Florida,

the Court held that the eighth amendment prohibits sentences of natural life in prison for juvenile

offenders who commit crimes other than homicide. Graham v. Florida, 560 U.S. 48, 82 (2010). In

the third case, Miller v. Alabama, the Court held that a mandatory sentence of life without the

possibility of parole violates the eighth amendment when imposed on a murder defendant for a

murder committed as a juvenile. Miller, 567 U.S. at 470.

¶ 20   The rationale of the Supreme Court’s holdings in Miller, Graham, and Roper is that

juveniles have unique characteristics that give them both “diminished culpability and greater

prospects for reform” compared to adult defendants. Id. at 471 (citing Graham, 560 U.S. at 68).

The Miller v. Alabama Court noted that a mandatory sentence for a juvenile “precludes

consideration of his chronological age and its hallmark features—among them, immaturity,

impetuosity, and failure to appreciate risks and consequences.” Id. at 477. Furthermore, the

sentencing court would not be able to consider the juvenile’s family and home environment. Id.


                                                 9
Ultimately, the Supreme Court held that “the Eighth Amendment forbids a sentencing scheme that

mandates life in prison without possibility of parole for juvenile offenders.” Id. at 479.

¶ 21   The Supreme Court recognized that these youthful characteristics “do not disappear when

an individual turns 18.” Roper, 543 U.S. at 574. However, reasoning that the line must be drawn

somewhere, the Court limited its holdings to defendants who were under the age of 18 when they

committed their offenses. Miller, 567 U.S. at 465, Graham, 560 U.S. at 74-75; Roper, 543 U.S. at

574; see also People v. Harris, 2018 IL 121932, ¶ 56 (noting that the United States “Supreme

Court has never extended its reasoning to young adults age 18 or over”). With the Supreme Court’s

opinion in Montgomery v. Louisiana, 577 U.S. 190, 212 (2016), the Miller v. Alabama holding

was to be construed retroactively.

¶ 22   On March 20, 2014, the Illinois Supreme Court issued its decision in People v. Davis, 2014

IL 115595, ¶ 42, that made Miller v. Alabama retroactive to Illinois cases on collateral review.

¶ 23   After Miller and Montgomery were decided, the Illinois legislature enacted section 5-4.5-

105 of the Unified Code of Corrections (730 ILCS 5/5-4.5-105 (West 2016)), which mandated that

sentencing courts consider the nine mitigating factors for offenders who were under the age of 18

when the offense was committed. The statute took effect on January 1, 2017.

¶ 24   In 2016, the Illinois Supreme Court issued its opinion in People v. Reyes, 2016 IL 119271,

¶¶ 1-2, involving a 16-year-old juvenile who had committed murder and was mandatorily

sentenced to a 45-year term of imprisonment for murder to be served consecutively to two 26-year

sentences for attempted murder, for an aggregate sentence of 97 years. The court found that as the

sentencing scheme mandated that the juvenile remain imprisoned until he turned 105, he would

very likely never be eligible for release, and thus the mandatory sentence was a de facto life




                                                 10
without parole sentence. Id. ¶ 10. The court vacated his sentence as unconstitutional pursuant to

Miller. Id.

¶ 25     In 2017, the Illinois Supreme Court issued its opinion in People v. Holman, 2017 IL

120655, ¶¶ 1-2, involving a 17-year-old defendant who had committed murder and been

discretionarily sentenced to life without parole. In Holman, the supreme court adopted Miller

factors in cases where a court has the discretion to sentence a juvenile defendant to life

imprisonment without parole, stating that this sentence could only be imposed “if the trial court

determines that the defendant’s conduct showed irretrievable depravity, permanent incorrigibility,

or irreparable corruption beyond the possibility of rehabilitation.” Id. ¶ 46. The supreme court

reviewed the available record and concluded that the sentencing court’s conclusion that the

defendant was beyond rehabilitation was constitutionally appropriate. Id. ¶¶ 8, 11-12. 1

¶ 26     In 2018, the Illinois legislature amended the sentencing statute so that individuals who were

under 21 years of age at the time the crimes were committed are eligible for parole after serving

20 years of their sentence. 730 ILCS 5/5-4.5-115 (West Supp. 2019). To be eligible for parole

pursuant to this sentencing statute, the defendant must have been sentenced on or after the effective

date of the Act—June 1, 2019. Id. § 5-4.5-115(b).




         1
           In Jones v. Mississippi, the United States Supreme Court stated that Miller does not require a sentencing
court to make an explicit factual finding of permanent incorrigibility before sentencing a juvenile murderer under the
age of 18 to a life without an opportunity for parole. Jones v. Mississippi, 593 U.S. ___, ___, 141 S. Ct. 1307, 1318-
19 (2021). The eighth amendment allows a juvenile offender to be sentenced to life without parole if the sentence is
not mandatory and the sentencing court has the discretion to “ ‘consider the mitigating qualities of youth’ ” and to
impose a lesser punishment without a requirement that the court engage in a formal fact finding. Id. at ––––, 141 S.
Ct. at 1314-15 (quoting Miller, 567 U.S. at 476). As stated by the Illinois Supreme Court in People v. Holman: “Under
Miller and Montgomery, a juvenile defendant may be sentenced to life imprisonment without parole, but only if the
trial court determines that the defendant's conduct showed irretrievable depravity, permanent incorrigibility, or
irreparable corruption beyond the possibility of rehabilitation.” Holman, 2017 IL 120655, ¶ 46. Since the United States
Supreme Court issued its opinion in Jones v. Mississippi, the Illinois Supreme Court has not held that sentencing
courts no longer need to make a determination of permanent incorrigibility before sentencing a juvenile offender to a
life sentence.
                                                         11
¶ 27    In discussing the relevant characteristics of youth, the United States Supreme Court relied

on developments in neuroscience and developmental psychology. Miller, 567 U.S. at 471-72;

Graham, 560 U.S. at 68; Roper, 543 U.S. at 569. Illinois courts have held that young adult

defendants can attempt to show that natural life sentences are unconstitutional as applied to them

under the Illinois proportionate penalties clause. See Harris, 2018 IL 121932, ¶ 48; People v.

Thompson, 2015 IL 118151, ¶ 44; People v. Franklin, 2020 IL App (1st) 171628, ¶ 69; People v.

Johnson, 2020 IL App (1st) 171362, ¶ 34; People v. Ruiz, 2020 IL App (1st) 163145, ¶ 48.

¶ 28    Having set forth the legal foundations for seeking to file a successive postconviction

petition and the background emerging law on young adult sentencing, we turn to the defendant’s

claims on appeal.

¶ 29                                A. Eighth Amendment Claim

¶ 30    Miller drew the line for application of mandatory life without parole sentences for juveniles

under the age of 18, holding that a mandatory life sentence violated the eighth amendment’s

prohibition on cruel and unusual punishments. Miller, 567 U.S. at 465. Similarly, our Illinois

Supreme Court also concluded that the line between juveniles and adults remains at 18 years of

age. Harris, 2018 IL 121932, ¶ 60. In Harris, the defendant, who was 18 when he committed the

crime, argued that his eighth amendment rights were violated by his 76-year term of imprisonment.

Id. ¶ 61. The court rejected this claim noting that the “defendant falls on the adult side of that line.”

Id.; see also White, 2020 IL App (5th) 170345, ¶¶ 19-21 (rejecting the defendant’s eighth

amendment challenge to his mandatory life sentence because the defendant was 20 when he

committed the murders and was thus past the 18-year-old division between childhood and

adulthood); People v. Pittman, 2018 IL App (1st) 152030, ¶ 31 (rejecting the defendant’s challenge

under the eighth amendment to his mandatory life sentence because the defendant was 18 when he


                                                   12
committed the murders); People v. LaPointe, 2018 IL App (2d) 160903, ¶ 44 (rejecting the

defendant’s challenge under the eighth amendment to his life sentence because the defendant was

18 when he committed the murder).

¶ 31   Here, the defendant was 21 years and 11 months old when he participated in the brutal

beating and murder of Farrar. In Miller v. Alabama, the United States Supreme Court held that the

age of 18 marks the line between juveniles and adults for purposes of alleged eighth amendment

violations. Miller, 567 U.S. at 465. Therefore, as the defendant was not a juvenile when he

participated in Farrar’s murder, Miller v. Alabama is not applicable to his case.

¶ 32   Since Miller v. Alabama does not apply to the defendant because he had already reached

adulthood when he participated in Farrar’s murder, the defendant is not able to establish either

prong of the cause-and-prejudice test. Because the defendant was an adult when the murder was

committed, and no recent case law or legislative enactment changed the applicable age for Miller

protections in the years since he committed the crime, the defendant is unable to satisfy the cause

element. Moreover, we find that the defendant was not prejudiced by the trial court’s alleged

failure to consider the defendant’s youth and its attendant characteristics at sentencing.

¶ 33   Because we find that the defendant was unable to establish cause or prejudice on his eighth

amendment claim, and as a defendant may not file a successive postconviction petition unless he

establishes both a cause to file and resulting prejudice (People v. Guerrero, 2012 IL 112020, ¶ 15),

the defendant’s successive postconviction petition may not be considered on the merits. We affirm

the trial court’s order denying his motion for leave to file a successive postconviction petition with

respect to his eighth amendment claim.




                                                 13
¶ 34                                B. Proportionate Penalties Clause

¶ 35   The defendant also claims that his 45-year sentence violates the proportionate penalties

clause of the Illinois Constitution as applied to him. An “as-applied” constitutional challenge “is

dependent on the particular circumstances and facts of the individual defendant or petitioner.”

People v. Thompson, 2015 IL 118151, ¶¶ 36-37 (citing People v. Garvin, 219 Ill. 2d 104, 117

(2006)). Under the proportionate penalties clause, the trial court must determine a defendant’s

sentence in keeping with the “seriousness of the offense and with the objective of restoring the

offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. “ ‘[A] penalty violates the

proportionate penalties clause if it is cruel, degrading, or so wholly disproportionate to the offense

committed as to shock the moral sense of the community.’ ” People v. Coty, 2020 IL 123972, ¶ 31

(quoting People v. Huddleston, 212 Ill. 2d 107, 130 (2004)). As stated earlier in this order, the

maximum sentence that the defendant faced for his first degree murder conviction was 60 years of

imprisonment. 730 ILCS 5/5-4.5-20(a) (West 2010).

¶ 36   Illinois treats young adults under the age of 21 differently than adults for purposes of

parole, referring to those under 21 as youthful offenders. See 730 ILCS 5/3-3-9(a)(1.5), 5-4.5-

115(b) (West 2020). Further, the Juvenile Court Act of 1987 defines a “minor” as an individual

under 21 years of age. 705 ILCS 405/1-3(10) (West 2020). An adult is defined as “a person 21

years of age or older.” Id. § 1-3(2).

¶ 37   In People v. Humphrey, the appellate court noted that the defendant had been unable to

find an Illinois case that recognized a life sentence imposed on an individual 21 or older was

unconstitutional as applied to the offender under the proportionate penalties clause or the eighth

amendment pursuant to the reasoning outlined in Miller v. Alabama. People v. Humphrey, 2020

IL App (1st) 172837, ¶ 33. The court held that offenders who are 21 years or older when they


                                                 14
commit an offense are construed as adults for purposes of a Miller-based proportionate penalties

claim. Id. The court stated: “While 21 is undoubtedly somewhat arbitrary, drawing a line there is

in keeping with other aspects of criminal law and society’s current general recognition that 21 is

considered the beginning of adulthood.” Id. ¶ 34. The Humphrey court recognized that brain

development research and conclusions are evolving and could provide support in the future for

individuals who are 21 or older when they commit the crime. Id. ¶ 33; see also People v. Rivera,

2020 IL App (1st) 171430, ¶¶ 26-27 (decided before Humphrey and holding that the defendant,

who was 23 when he committed the offenses of first degree murder and armed robbery, could not

bring an as-applied challenge to his 55-year sentence pursuant to the proportionate penalties

clause); People v. Suggs, 2020 IL App (2d) 170632, ¶¶ 30-44 (decided before Humphrey and

holding that the defendant, who was 23 when he committed first degree murder, attempted murder,

and attempted armed robbery, could not bring an as-applied challenge to his 80-year sentence

pursuant to the eighth amendment).

¶ 38   Since Humphrey, Rivera, and Suggs were decided, other appellate courts have similarly

concluded that if the offender is 21 or older, he is not able to raise an as-applied constitutional

challenge pursuant to Miller v. Alabama. See People v. Guerrero, 2022 IL App (1st) 210400, ¶ 32

(holding that the defendant, who was 22 when he committed first degree murder, was an adult for

purposes of a Miller v. Alabama claim, and thus was not able to raise an as-applied proportionate

penalties challenge to his 45-year sentence because Miller protections could not be extended for

juvenile offenders 21 or older); People v. Montanez, 2022 IL App (1st) 191930, ¶¶ 54-59 (holding

that the defendant, who was 21 when he committed two first degree murders, aggravated vehicular

hijacking, and aggravated kidnapping, was not eligible to bring an as-applied constitutional

proportionate penalties challenge to his natural life sentence); People v. Everett, 2022 IL App (1st)


                                                 15
201169, ¶¶ 41-42 (holding that the defendant, who was 23 when he committed the offenses of first

degree murder, attempted first degree murder, and aggravated discharge of a firearm, could not

bring an as-applied constitutional proportionate penalties clause challenge to his 51-year sentence);

People v. Hemphill, 2022 IL App (1st) 201112, ¶¶ 30-31 (holding that the defendant, who was 21

when he committed the offenses of first degree murder, aggravated kidnapping, armed robbery,

and attempted armed robbery, was not entitled to bring an as-applied constitutional proportionate

penalties challenge to his 40-year sentence); People v. Green, 2022 IL App (1st) 200749, ¶¶ 42-

49 (holding that the defendant, who was 21 years old and intellectually disabled when he was

charged with murder, attempted murder, and armed robbery, was not eligible to bring an as-applied

constitutional challenge to his 100-year sentence under either the eighth amendment or the

proportionate penalties clause); People v. Kruger, 2021 IL App (4th) 190687, ¶ 32 (holding that

the defendant, who was 21 when he committed the offenses of felony murder, home invasion, and

residential burglary, was not entitled to bring an as-applied eighth amendment constitutional

challenge to his natural life sentence).

¶ 39   The Illinois Supreme Court has left open the possibility that a young adult defendant could

show that an actual or de facto life sentence without a Miller-type hearing is unconstitutional as

applied to him under the proportionate penalties clause. See Harris, 2018 IL 121932, ¶ 46; People

v. Thompson, 2015 IL 118151, ¶ 44. However, our appellate court has held that as-applied youth-

based sentencing challenges are not available to defendants who were direct participants in a crime

and who were 20 years old or older at the time of offense (and, therefore, was not “a teenager on

the cusp between a juvenile and adult who was minimally culpable”). People v. White, 2020 IL

App (5th) 170345, ¶ 28 (where the defendant was 20 years old); People v. Green, 2020 IL App

(5th) 170462, ¶ 42 (where the defendant was 22 years old).


                                                 16
¶ 40    In People v. White, this court found that the defendant’s as-applied constitutional

challenges could not be brought under either the eighth amendment or the proportionate penalties

clause. White, 2020 IL App (5th) 170345, ¶¶ 20, 29. In White, the defendant, who was 20 years of

age when the crimes were committed, was convicted of two murders and one count of concealment

of a homicidal death and was sentenced to natural life for each murder conviction and five years

on the concealment conviction. Id. ¶¶ 4-5, 19. He sought leave to file a successive postconviction

petition and alleged constitutional challenges as applied to him pursuant to the eighth amendment

(U.S. Const., amend. VIII) and the proportionate penalties clause of the Illinois Constitution (Ill.

Const. 1970, art. I, § 11). Id. ¶ 13. On appeal, we found that Miller v. Alabama protections under

the eighth amendment were “simply not implicated in cases of adult offenders” and “[t]herefore,

the defendant cannot benefit from the specific considerations that attend youth at sentencing.” Id.

¶ 20. Moreover, the court found that the allegations the defendant presented could not support a

finding that his mandatory life sentence is cruel and unusual. Id. The court similarly found that the

case did not support the defendant’s as-applied challenge pursuant to the proportionate penalties

clause, noting that the murders were violent, the defendant bore culpability for the crimes, and

because he was an adult, his natural-life sentence did not shock the moral sense of the community.

Id. ¶ 29.

¶ 41    In this case, the defendant claimed that he did not help to plan the crime, but merely

provided Cole and Donoho with transportation to Farrar’s house. The defendant was aware that

Cole and Donoho were planning to obtain money from Farrar. The defendant originally claimed

that he did not participate in the murder, but the witness, Chandra Jones, placed him squarely inside

the house where she witnessed the defendant and Cole beating and stomping on Farrar’s body. The

defendant admitted that he blocked Farrar from making a possible exit. The defendant also


                                                 17
admitted that he took money from Farrar’s house. A celebration of sorts followed the murder.

Video obtained from an area McDonald’s restaurant showed the defendant high-fiving Cole and

displaying all the money he obtained from Farrar’s house. The defendant was not showing fear or

remorse. Whether the defendant participated in the planning of Farrar’s murder, he clearly

participated in the plan to take money from Farrar and in the commission of the murder by blocking

the victim’s exit. The defendant maintained the ability to depart Farrar’s home or to attempt to

stop what had been set in motion by Cole. Instead, the defendant stayed.

¶ 42   We have reviewed the transcript of the defendant’s sentence hearing. We note that his

attorney referenced the defendant’s young age and argued that his criminal conduct was the result

of circumstances unlikely to recur because he was “no longer a 21 year old dope-smoking kid

under the influence of his brother.” However, the trial court did not verbally indicate that it had

considered the defendant’s age in determining that the appropriate sentence was a term of 45 years.

Even if the court did not consider the defendant’s age, as this court has indicated, there are several

appellate cases concluding “that a trial court’s failure to consider a defendant’s youth amounts to

nothing more than a *** claim that the court abused its sentencing discretion” and therefore, the

allegation would not constitute a genuine claim of a constitutional deprivation. White, 2020 IL

App (5th) 170345, ¶ 30 (citing People v. Hoover, 2019 IL App (2d) 170070, ¶ 38).

¶ 43   Given the defendant’s age when the murder occurred, and the 45-year sentence he received,

we are not able to find that the sentence was “cruel, degrading, or so wholly disproportionate to

the offense committed as to shock the moral sense of the community.” Coty, 2020 IL 123972, ¶ 31

(quoting Huddleston, 212 Ill. 2d at 130). We also conclude that the defendant was not prejudiced

by the sentence imposed because he was 21 years of age when the murder was committed, and

thus case law did not support an as-applied proportionate penalties challenge.


                                                 18
¶ 44   Because we find that the defendant was unable to establish prejudice on his proportionate

penalties claim, and as a defendant may not file a successive postconviction petition unless he

establishes both a cause to file and resulting prejudice (Guerrero, 2012 IL 112020, ¶ 15), we

decline to address the cause prong. The defendant failed to make a prima facie showing of

prejudice, and therefore, the defendant’s successive postconviction petition may not be considered

on the merits. We affirm the trial court’s order denying his motion for leave to file a successive

postconviction petition.

¶ 45   We acknowledge that there may be factual cases involving young adult offenders that

warrant a second look to determine if the sentence imposed is appropriate considering Miller v.

Alabama. While some cases have extended juvenile sentencing guidelines to offenders who have

not yet reached 21 years of age, any extensions to offenders 21 and older “should be made by our

legislature or our highest court.” Rivera, 2020 IL App (1st) 171430, ¶ 27.

¶ 46                                       III. CONCLUSION

¶ 47   For the reasons stated in this order, we affirm the order of the Jefferson County circuit court

denying the defendant’s motion for leave to file a successive postconviction petition.



¶ 48   Affirmed.




                                                 19